DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed on Dec. 29, 2021 in which claims 1, 66, 67 and 68 are amended. Claims 2-49 were previously cancelled. Thus, claims 1 and 50-68 are pending in the application. 
					Claim Objection
2.       Claim 1 is objected to because of the following informalities: 
                   In claim 1, the limitation on line 8 states, “a Digital Transaction Processing Unit (DTPU) having at least on applet defining a digital transaction document and having an associated encryption key”. It appears to be a typographical error. Examiner recommends the “on applet” to be replaced by a “an applet”. Appropriate correction is required.  Claims 66, 67 and 68 have similar issues. 
Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Examiner has identified independent Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claims 66, 67 and 68.
Claim 1 is directed to a system which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 is directed to an apparatus including a Data Assistance Device (DAD), a user interface that is operable to at least select data, and a DAD transmitter; a Digital Transaction Card (DTC), including: a global platform card manager that controls the DTC and comprises a global platform environment, an issuer security domain, and card holder verification method services, a Digital Transaction Processing Unit (DTPU) having at least on applet defining a digital transaction document and having an associated encryption key, a processor in digital communication with DTPU, and a DTC receiver which recites a series a steps, e.g., a Digital Transaction Processing Unit (DTPU), and a DTC receiver, wherein the DAD and DTC are operable to transfer data from the DAD to the DTC and when subsequently using the DTC to effect a digital transaction with one or more digital transaction devices, the DTC operates in accordance with the data selected and transferred from the DAD to the DTC, wherein each digital transaction requires a sufficient verification score for authorization of the transaction, the sufficient verification score for each transaction may differ based on the nature of the transaction, the apparatus is operable to obtain at least one a plurality of verification types, with each verification type having a verification type score, and the verification type score being awarded subsequent to obtaining the corresponding verification type, and wherein the sufficient verification score is calculated by combining the verification type scores of the plurality of verification types. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain Methods of Organizing Human Activity such as Fundamental economic principles or practices or commercial or legal interactions and Mathematical concepts. The claims recite a method for effecting digital transactions which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as transferring or receiving user selected data, subsequently effecting a digital transaction using that user selected data, as well as commercial or legal interactions (including resolution of agreements in the form of contracts). Authorizing a transaction is a Fundamental Economic practice. Calculating the verification score by combining the verification type scores involves a mathematical calculation. The claim 1 also recites a Data Assistance Device (DAD), a DAD transmitter, a Digital Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a Data Assistance Device (DAD), a DAD transmitter, a Digital Transaction Card (DTC), a Digital Transaction Processing Unit (DTPU), a Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a Data Assistance Device (DAD), a DAD transmitter, a Digital Transaction Card (DTC), a Digital Transaction Processing Unit (DTPU), a DTC receiver, digital transaction, digital transaction devices, a global platform card manager, a global platform environment, an issuer security domain, card holder verification method services, an applet, a processor and a digital communication are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional (Step 2B: NO).
Similar arguments can be extended to other independent claims 66, 67 and 68 and hence the claims 66, 67 and 68 are rejected on similar grounds as claim 1.
Dependent claims 50-65 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claim 50, the steps “wherein the transferred data includes data pertaining to one or more selectable personalities” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 

In claim 52, the steps “wherein the one or more instructions include instructions to change a current personality of the DTC to a personality selected from a plurality of selectable personalities”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 53, the steps “wherein data pertaining to the plurality of selectable personalities is stored on the DAD, and changing the current personality of the DTC to the selected personality includes: receiving, by the DAD and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality; transmitting, by the DAD transmitter to the DTC receiver, data related to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the data such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognises the selected personality” under the broadest reasonable interpretation, are further refinements 
In claim 54, the steps “wherein data related to the plurality of selectable personalities is stored on the DTC, and changing the current personality of the DTC to the selected personality includes: receiving, by the DAD, and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality; transmitting, by the DAD transmitter to the DTC receiver, the instruction to change the current personality of the DTC to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the instruction such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognises the selected personality”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 

In claim 56, the steps “wherein the selected data transferred from the DAD to the DTC including data pertaining to the plurality of selectable personalities and stored on the DTC are individually selectable by operation of the DTC user interface” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. The DTC user interface, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional component of the DTC user interface is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component.
In claim 57, the steps “wherein changing a current personality of the DTC to the selected personality includes: receiving, by operation of the DTC user interface, one or more instructions to change the current personality of the DTC to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the one or more instructions such that when the DTC operates with a digital transaction device to 
In claim 58, the steps “wherein the DTC scroll keys enable user selection of a personality from the plurality of personalities and the display indicates the selectable personality”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 59, the steps “wherein the DTC includes a DTC external processor for receiving and storing transferred data” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A DTC external processor is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component.
In claim 60, the steps “wherein the DTC includes a display for displaying information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. A display is recited at a high level of 
In claim 61, the steps “wherein the DTPU is an EMV device operating in accordance with firmware wherein the firmware has been modified to enable the EMV device to receive and execute an expanded set of commands that, when executed, allows the writing of data to a secure memory element of the EMV device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. The EMV device is a generic device that stores cardholder information and is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component.
In claim 62, the steps “wherein the DTPU is an EMV device including a software module having instruction code which, when executed, causes the EMV device to receive and execute commands according to the Global Platform Standard Command set including commands to install an Applet displaying a credit card personality ”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 63, the steps “wherein a digital transaction device interfaces with the EMV device by physical connection with contact terminals of the EMV device, 
In claim 64, the steps “wherein the DTC is a wearable device including a watch, a wrist band, a ring or an item of jewelry” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 65, the steps “wherein the digital transaction device is any one or more of a POS/EFTPOS terminal, an ATM, an internet connected computer or a personal computer”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. A POS/EFTPOS terminal is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using 
		 Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 50-68 are rejected under 35 U.S.C. 103 as being unpatentable over Bartenstein et al., U.S. Patent Application Publication Number 2015/0073983 A1 in view of Coppinger et al., U.S. Patent Application Publication Number 2011/0244920 A1 and further in view of Hammad et al., U.S. Patent Application Publication Number 2012/0023567 A1.
Regarding Claim 1,     
Bartenstein teaches, 
Digital transaction apparatus (Fig. 8) including:
a Data Assistance Device (DAD) (Fig. 8), including: 
a user interface that is operable to at least select data (Fig. 8), and 
a DAD transmitter (Fig. 8)
a Digital Transaction Card (DTC)   (Fig. 1-4, 8), including: 
a Digital Transaction Processing Unit (DTPU)  (Fig. 1-4, 8),
and a DTC receiver (Fig. 1-4, 8),
wherein the DAD and DTC are operable to transfer data from the DAD to the DTC and when subsequently using the DTC to effect a digital transaction with one or more digital transaction devices, the DTC operates in accordance with the data selected and transferred from the DAD to the DTC (See at least [0083]). 
However, Bartenstein does not explicitly teach,
a Digital Transaction Card (DTC), including: a global platform card manager that controls the DTC and comprises a global platform environment, an issuer security domain, and card holder verification method services, a Digital Transaction Processing Unit (DTPU) having at least on applet defining a digital transaction document and having an associated encryption key, a processor in digital communication with DTPU;

the apparatus is operable to obtain a plurality of verification types, with each verification type having a verification type score, and the verification type score being awarded subsequent to obtaining the corresponding verification type;
wherein the sufficient verification score is calculated by combining the verification type scores of the plurality of verification types.
Coppinger, however, teaches,
a Digital Transaction Card (DTC), including: a global platform card manager that controls the DTC and comprises a global platform environment, an issuer security domain, and card holder verification method services ([0033-0034], [0058], [0090], the transaction manager application can be interpreted as a global platform card manager. A Card Holder Verification (CHV) is equivalent to the card holder verification method services), a Digital Transaction Processing Unit (DTPU) having at least on applet defining a digital transaction document and having an associated encryption key, a processor in digital communication with DTPU ([0069-0070], [0073], applet);
Both Bartenstein and Coppinger are in the same technical field of digital transactions.  Therefore, it would have been obvious to a person of ordinary skill in provide an efficient and highly secure means for facilitating identity verification and transaction authorization (Coppinger, [0023]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Bartenstein and Coppinger do not explicitly teach, 
wherein each digital transaction requires a sufficient verification score for authorization of the transaction and the sufficient verification score for each transaction may differ based on the nature of the transaction;
the apparatus is operable to obtain a plurality of verification types, with each verification type having a verification type score, and the verification type score being awarded subsequent to obtaining the corresponding verification type;
wherein the sufficient verification score is calculated by combining the verification type scores of the plurality of verification types.
Hammad, however, teaches,

the apparatus is operable to obtain a plurality of verification types, with each verification type having a verification type score, and the verification type score being awarded subsequent to obtaining the corresponding verification type (See at least [0063], “a risk score is generated based at least in part on the received verification information, the transaction information may include at least one of a transaction amount, a velocity value, and a merchant identifier. As defined above, the account information may include at least one of an account number, an expiration date, a card verification value, and account profile information. Each of these types of information may be used to determine the risk score of a transaction and may be used in conjunction with the validation information”);

 Bartenstein, Coppinger and Hammad are in the same technical field of digital transactions.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Bartenstein and Coppinger to incorporate the disclosure of Hammad. The motivation for combining these references would have been to provide a more efficient and secure manner of processing a financial transaction by generating a risk score before determining whether to approve a transaction (Hammad, [0062]). Since the claimed invention is merely a 

Regarding Claim 50,     
Bartenstein teaches, 
wherein the transferred data includes data pertaining to one or more selectable personalities ([Fig. 1, 2A, 2B and 8], [0022-0024], [0032], [0072], data pertaining to one or more selectable personalities). 
Regarding Claim 51,     
Bartenstein teaches, 
wherein the selected and transferred data includes one or more instructions ([0051], instructions). 
Regarding Claim 52,     
Bartenstein teaches, 
wherein the one or more instructions include instructions to change a current personality of the DTC to a personality selected from a plurality of selectable personalities ([Fig. 1, 2A, 2B and 8], [0022-0024], [0032], [0051], [0072]).
Regarding Claim 53,     
Bartenstein teaches, 

Regarding Claim 54,     
Bartenstein teaches, 
wherein data related to the plurality of selectable personalities is stored on the DTC, and changing the current personality of the DTC to the selected personality includes: receiving, by the DAD, and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality; transmitting, by the DAD transmitter to the DTC receiver, the instruction to change the current personality of the DTC to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the instruction such that when the DTC operates with a digital 
Regarding Claim 55,     
Bartenstein teaches, 
wherein the DTC includes a user interface ([0049], a user interface). 
Regarding Claim 56,     
Bartenstein teaches, 
wherein the selected data transferred from the DAD to the DTC including data pertaining to the plurality of selectable personalities and stored on the DTC are individually selectable by operation of the DTC user interface ([Fig. 1, 2A, 2B and 8], [0022-0024], [0032], [0049], [0051], [0072], the DTC user interface).
Regarding Claim 57,     
Bartenstein teaches, 
wherein changing a current personality of the DTC to the selected personality includes: receiving, by operation of the DTC user interface, one or more instructions to change the current personality of the DTC to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the one or more instructions such that when the DTC operates with a digital transaction device to effect the digital 
Regarding Claim 58,     
Bartenstein teaches, 
wherein the DTC scroll keys enable user selection of a personality from the plurality of personalities and the display indicates the selectable personality ([Fig. 1, 2A, 2B and 8], [0022-0024], [0032], [0051], [0060], [0072], user selection of a personality).
Regarding Claim 59,     
Bartenstein teaches, 
wherein the DTC includes a DTC external processor for receiving and storing transferred data ([0047-0048], [0072], a DTC external processor). 
Regarding Claim 60,     
Bartenstein teaches, 
wherein the DTC includes a display for displaying information ([0024], [0053], [0055], a display). 
Regarding Claim 61,     
The combination of Bartenstein, Coppinger and Hammad teaches the limitation of claim 1,
In addition, Coppinger teaches,

Regarding Claim 62,     
The combination of Bartenstein, Coppinger and Hammad teaches the limitation of claim 1,
In addition, Coppinger teaches,
wherein the DTPU is an EMV device including a software module having instruction code which, when executed, causes the EMV device to receive and execute commands according to the Global Platform Standard Command set including commands to install an Applet displaying a credit card personality (Paragraphs 0069-0070 explains that an applet running the credit card identification software is installed, Paragraphs 0076-0078 explains that the credit card software includes personal information and preferences).
Regarding Claim 63,
Bartenstein teaches, 
wherein a digital transaction device interfaces with the EMV device by physical connection with contact terminals of the EMV device, or by contactless connection (ISO 14443 Standard), or by interaction between a magnetic stripe reader 
Regarding Claim 64,
Bartenstein teaches, 
wherein the DTC is a wearable device including a watch, a wrist band, a ring or an item of jewellery ([0130], a wearable device). 
Regarding Claim 65,
Bartenstein teaches, 
wherein the digital transaction device is any one or more of a POS/EFTPOS terminal, an ATM, an internet connected computer or a personal computer ([0024], [0032], [0137]). 
Regarding claims 66, 67 and 68,
Independent claims 66, 67 and 68 are substantially similar to independent claim 1 and hence rejected on similar grounds. 
					Response to Arguments 
6.	Applicant's arguments filed Dec. 29, 2021 have been fully considered but they are not persuasive due to the following reasons:
7.	Applicant argues that (on pages 8-9), “The amended claims thus clearly include more than just organizing human activity. Applicant therefore respectfully requests that the rejection under § 101 be withdrawn.”
Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The additional elements in the claims are a Data Assistance Device (DAD), a DAD transmitter, a Digital Transaction Card (DTC), a Digital Transaction Processing Unit (DTPU), a DTC receiver, digital transaction, digital transaction devices, a global platform card manager, a global platform environment, an issuer security domain, card holder verification method services, an applet, a processor and digital communication. As per the rejection above, the specification describes the additional elements of a Data Assistance Device (DAD), a DAD transmitter, a Digital Transaction Card (DTC), a Digital Transaction Processing Unit (DTPU), a DTC receiver, digital transaction, digital transaction devices, a global platform card manager, a global platform environment, an issuer security domain, card holder verification method services, an applet, a processor and digital communication to be generic computer elements (see Fig. 5A, [0004], [0024], [0062-0063], [0096], [0124], [0136], [0143], [0146], [0170], [0186], [0211-0212]).  Hence, the additional elements in the claims are all generic components Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, the applicant’s arguments are not persuasive.
          For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.
8.     Applicant's arguments regarding the rejection of claims 1 and 50-68 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action. 
                                      Prior Art made of Record
9.     The following prior art made of record and not relied upon is considered pertinent: 

Conclusion
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
 /B.D.S./Examiner, Art Unit 3693                    

March 27, 2022

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 28, 2022